





EXHIBIT 10.36

[ex1036.jpg]
 FOR IMMEDIATE RELEASE
January 27, 2015
CONTACT: Steve Hudak
703-905-3770





FinCEN Fines Oppenheimer & Co. Inc. $20 Million for Continued Anti-Money
Laundering Shortfalls




Suspicious Penny Stock trading and Pump-and-Dump Schemes Not Flagged and Foreign
Correspondent Customer Allowed to Conduct Prohibited Activity


Washington, D.C. – The Financial Crimes Enforcement Network (FinCEN), working
closely with the U.S. Securities and Exchange Commission (SEC), assessed a $20
million civil money penalty today against Oppenheimer & Co., Inc., for willfully
violating the Bank Secrecy Act (BSA). Oppenheimer, a securities broker-dealer in
New York, admitted that it failed to establish and implement an adequate
anti-money laundering program, failed to conduct adequate due diligence on a
foreign correspondent account, and failed to comply with requirements under
Section 311 of the USA PATRIOT Act.


FinCEN and the New York Stock Exchange assessed a civil money penalty of $2.8
million against Oppenheimer in 2005 for similar violations. In 2013, the
Financial Industry Regulatory Authority fined the firm $1.4 million for
violations of securities laws and anti-money laundering failures.


“Broker-dealers face the same money laundering risks as other types of financial
institutions,” noted FinCEN Director Jennifer Shasky Calvery. “And by failing to
comply with their regulatory responsibilities, our financial system became
vulnerable to criminal abuse. This is the second time FinCEN has penalized
Oppenheimer for similar violations. It is clear that their compliance culture
must change.”


Section 311 of the USA PATRIOT Act provides important protections to the U.S.
financial system. Under that authority, the Director of FinCEN may determine
that a foreign financial institution is of primary money laundering concern and
may require domestic financial institutions to take certain special measures
against that entity. These special measures can include prohibiting domestic
financial institutions from opening or maintaining correspondent



--------------------------------------------------------------------------------







EXHIBIT 10.36

accounts for the named foreign financial institution. To be effective, U.S.
financial institutions must conduct adequate due diligence and notify their
foreign correspondent financial institutions of special measures imposed under
Section 311, so that institutions of primary money laundering concern do not
have improper and unfettered access to the U.S. financial system. By failing to
notify its correspondents, Oppenheimer potentially placed the U.S. financial
system at risk.


From 2008 through May 2014, Oppenheimer conducted business without establishing
and implementing adequate policies, procedures, and internal controls reasonably
designed to detect and report suspicious activity. FinCEN identified 16
customers who engaged in patterns of suspicious trading through branch offices
in five states. All the suspicious activity involved penny stocks, which
typically are low-priced, thinly traded, and highly speculative securities that
can be vulnerable to manipulation by stock promoters and “pump-and-dump”
schemes. Oppenheimer failed to report patterns of activity in which customers
deposited large blocks of unregistered or illiquid penny stocks, moved large
volumes of penny stocks among accounts with no apparent purpose, or immediately
liquidated those securities and wired the proceeds out of the account.


In addition, Oppenheimer itself designated a customer foreign financial
institution as “high risk” but failed to assess the institution’s specific risks
as a foreign financial institution or conduct adequate due diligence.
Oppenheimer inadequately monitored the foreign financial institution’s
transactions and consequently did not detect or investigate numerous suspicious
transactions conducted through the account, including prohibited third-party
activity and illegal penny stock trading.


Ten million dollars of FinCEN’s $20 million assessment will be concurrent with
the penalties and actions imposed by the SEC for related securities and BSA
violations. The civil money penalty in this case will be satisfied by paying $10
million to the United States Department of the Treasury and by paying $10
million in satisfaction of, and in accordance with, penalty, disgorgement, and
prejudgment interest imposed by the SEC.


Director Shasky Calvery expressed her appreciation to the SEC and FINRA for
their contributions to the investigation in this action and their strong
partnership with FinCEN.


FinCEN seeks to protect the U.S. financial system from being exploited by
illicit actors. Its efforts are focused on compromised financial institutions
and their employees; significant fraud; third-party money launderers;
transnational organized crime and security threats; and cyber threats. FinCEN
has a broad array of enforcement authorities to target both domestic and foreign
actors affecting the U.S. financial system.


###


FinCEN’s mission is to safeguard the financial system from illicit use and
combat money laundering and promote national security through the collection,
analysis, and dissemination of financial intelligence and strategic use of
financial authorities.

